Rosario DONATO, Plaintiff-Appellant,

                                                     v.

          AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Defendant-Appellee.

                                               No. 97-2428.

                                      United States Court of Appeals,

                                             Eleventh Circuit.

                                              March 7, 2000.

Appeal from the United States District Court for the Middle District of Florida (No. 96-865-CIV-ORL-19);
Patricia C. Fawsett, Judge.

Before ANDERSON, Chief Judge, BLACK, Circuit Judge, and HOEVELER*, Senior District Judge.**

        PER CURIAM:

        We affirm the district court's dismissal of Appellant's complaint on the basis of the opinion rendered

by the Supreme Court of Florida, Donato v. AT & T Co., No. SC93534, --- So.2d ---- (Fla. Jan.20, 2000).

        AFFIRMED.




  *
   Honorable William M. Hoeveler, Senior U.S. District Judge for the Southern District of Florida, sitting
by designation.
   **
    Chief Judge R. Lanier Anderson, III, did not participate in this decision. This decision is rendered by
a quorum. 28 U.S.C. § 46(d).